Citation Nr: 0032353	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 30 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active duty service from October 1948 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 10 percent evaluation effective January 
25, 1996.  A rating decision dated October 1998 increased the 
evaluation to 30 percent effective April 15, 1998.


REMAND

The veteran claims that his service connected PTSD is more 
disabling than currently evaluated.  This is an original 
claim placed in appellate status by a notice of disagreement 
(NOD) taking exception with the initial rating and subsequent 
staged rating award.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999).  The Fenderson case requires consideration 
be given to staged ratings in claims arising out of the 
original grant of service connection.  The severity of the 
veteran's disability must be evaluated from the effective 
date of service connection through the present.  Fenderson, 
12 Vet. App. at 125-127, citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

By a rating decision dated December 1997, the veteran was 
granted service connection for PTSD based on combat in 
Vietnam.  The veteran was assigned a 10 percent evaluation 
effective January 25, 1996, when the first diagnosis of PTSD 
was rendered at a VA facility.  This evaluation was increased 
to 30 percent by a decision dated October 1998 effective 
April 15, 1998, based on a private treatment report from 
Leander J. Lohrenz, Ph.D. dated May 1998 and received April 
15, 1998.

Private medical records from Dr. Lohrenz dated March 1998 
indicated, in part, that it would be very difficult, if not 
impossible for the veteran to obtain employment at this 
point, insofar as he would have to work in a solitary 
setting.  The examiner further indicated that even if the 
veteran were able to obtain employment, it could be 
anticipated that his condition would worsen as a result of 
the additional stresses.

The claims file contains a VA examination dated May 1998, VA 
outpatient treatment reports, private treatment reports, 
private and VA medical statements.  The VA outpatient 
treatment reports indicate that the veteran was seen on 
October 20, 1998 and October 21, 1998.  The October 21, 1998 
VA outpatient treatment report indicated the follow up was 
generally routine and the veteran had been less prone to take 
Xanax with recent company visiting, but they were gone.  The 
veteran was to take the Xanax as prescribed and the examiner 
noted the veteran's mood to be stable, pleasant, interactive, 
and PTSD symptomatology unchanged.  The assessment was PTSD, 
delayed, chronic.  The veteran was assessed a Global 
Assessment of Functioning (GAF) score of 80.

A March 1999 VA report indicates that the veteran and his 
wife met with the treating physician and reported that their 
PTSD claim had been denied due to his report that the 
veteran's psychiatric state was stable and his GAF was 80.  
The veteran reported that his symptoms were actually much 
worse than he had previously indicated and based on this the 
physician amended the GAF to 40.  Another note from the 
physician indicated that a prior reported visit on October 
20, 1998 had actually been with a registered nurse rather 
than with the physician.  In a letter dated December 1999 the 
treating psychiatrist indicated that by strict definitions, a 
30 percent disabled evaluation was applicable for the 
veteran's PTSD, however, he believed that an exception should 
be made in the veteran's case and he should be increased to 
70 percent.  The physician felt that the fact that the 
veteran had maintained employment and a marriage should not 
be grounds for denying an increase.  He further maintained 
that there had always been severe impairment, it just did not 
manifest itself in traditional ways, i.e., sketchy work 
history, failed relationships, etc.

The veteran has resubmitted a September 1990 VA letter from a 
physician at the family practice clinic at the local military 
hospital indicating that the veteran suffered from 
restrictive lung disease and coronary artery disease with 
past history of heart attack.  The physician indicated that 
the veteran was an extremely emotional individual requiring 
medication to control his anxiety.  He also indicated that it 
would be in the veteran's best health interest to avoid all 
customer contact, due to the stress involved, which could 
further complicate his cardiac condition. 

A statement from the veteran's supervisor dated December 1990 
indicated that the veteran was unable to perform critical job 
duties due to the stress of the interaction between himself 
and the military soldier and/or cleaning team representative.

In a February 1999 RO hearing, the veteran testified that he 
had to retire from his civil service job due to his PTSD.

The Board notes that since there has not been a comprehensive 
psychiatric examination for rating purposes since May 1998, 
coupled with the significant change in the veteran's GAF 
score in March 1999 from a previous October 1998 clinical 
evaluation due to the veteran reporting more serious symptoms 
without medical evidence of observed symptomatology, the 
Board is unable to find that the record as it stands allows 
for an equitable and informed review of the veteran's appeal.  
Further development of the medical evidence, to include 
efforts to obtain documentation indicating that the veteran 
had to retire due to his PTSD, is therefore necessary to 
ensure an accurate record to allow for equitable appellate 
review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims files) documenting 
treatment for the veteran's PTSD must be 
obtained and associated with the claims 
file.  

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for his PTSD.  After 
obtaining appropriate consent from the 
veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  The RO should comply with 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), specifically as it relates to 
obtaining medical documentation 
identified by the veteran.

3.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination 
for the purpose of ascertaining the 
severity of his service-connected PTSD.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  The 
Board finds that the evidence as a whole 
is sufficiently conflicting in nature to 
warrant another examination by a 
psychiatrist who has not examined the 
veteran.  The examiner should also render 
an opinion as to the effect the veteran's 
service-connected PTSD alone, apart from 
consideration of other nonservice-
connected psychiatric or physical 
impairment, has on his ability to work.  
After examining the veteran and reviewing 
the claims file, the examiner should 
clearly report the current degree of 
resulting impairment in terms of both the 
pre-November 7, 1996, rating criteria and 
the post-November 7, 1996 rating rating 
criteria.  A GAF score or its narrative 
equivalent should be reported.

4.  The RO should obtain the veteran's 
employment records as they relate to the 
veteran's retirement from his civil 
service job due to his PTSD.

5.  After completion of the above, the RO 
should review the examination report to 
ensure the adequacy of the examination to 
allow for rating under all criteria.  If 
the examination report is inadequate, the 
RO should take appropriate follow-up 
action to have any deficiency corrected.

6.  Thereafter, the RO should review the 
expanded record and determine whether an 
evaluation in excess of 30 percent is 
warranted during any period or periods 
contemplated by the appeal, including the 
possibility of staged ratings.  See 
Fenderson. 

7.  The veteran and his representative 
should then be furnished an appropriate 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The purpose of this remand is to assist the veteran to ensure 
an adequate record for appellate review.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



